Exhibit 10.1

 

LTO Holdings, LLC Letter Agreement

 

November 3, 2020

 

LETTER AGREEMENT

 

Parties:

Kevin Sisti

LTO Holdings, LLC

93B Deming Road

Berlin, CT 06037 – 1514

Parties:

LMP Finance, LLC. (LMP)

500 East Broward Boulevard

Suite 1900

Fort Lauderdale, FL 33394

 

Dear Mr. Sisti:

 

This letter shall serve as an Agreement between LTO Holdings, LLC (“LTO”) and
LMP Finance, LLC (“LMP”), concerning the process by which LTO will order
vehicles for purchase from LMP.

 

The parties agree that no later than seven (7) days prior to submitting a
vehicle order for lease or subscription to LMP, LTO will provide written notice
to LMP via electronic mail of the proposed order date, the manufacturers and
model numbers of the vehicles in the proposed order. LMP will provide LTO with
pricing at least 10% below suggested manufacturer retail pricing within three
(3) days of the order date. LTO will be required to submit to LMP a
non-refundable partial payment equal to ten percent (10%) of the total price of
the cap cost reduction for the vehicles to be ordered. LTO shall not receive any
vehicles from any order for which it has not sent the non-refundable
partial-payment and signed a leasing and/or subscription agreement with LMP.

 

In order to receive the above stated favorable pricing from LMP, LTO agrees that
it will exclusively lease and/or subscribe new vehicles from LMP for a period of
two years in the amount of at least $24 million following the execution of this
Letter Agreement.

 

Please execute this Letter Agreement below to indicate LTO’s agreement with
these terms.

 

LMP Finance, LLC         By: /s/ Sam Tawfik   Name:  Sam Tawfik     Chief
Executive Officer       LTO Holdings, LLC         By: /s/ Kevin
Sisti                            11-3-20 Name: Kevin Sisti     Managing Partner
 

 